Citation Nr: 0903343	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran severed on active duty from June 1969 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

The veteran appeared for a videoconference hearing before the 
undersigned in December 2008.  A transcript of the hearing 
has been associated with the claims file.


FINDING OF FACT

The veteran has a service connected mental disorder which 
renders him unable to maintain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.16(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service- 
connected disabilities.  The veteran may be awarded a TDIU 
upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.  § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities alone must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

In this case, the veteran's service-connected disabilities 
include anxiety reaction with bowel symptoms, rated at 70 
percent disabling, and fracture and sprain of the left ankle, 
rated at 10 percent disabling.  The combined disability 
rating is 70 percent.

The veteran's 70 percent rating for anxiety with bowel 
symptoms renders him eligible for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a).

The evidence shows that the veteran was able to hold 
substantially gainful employment for more than 24 years prior 
to his retirement in or around August 2002.  On his Form 21-
8940, claim for TDIU, the veteran indicated that he retired 
from his previous employment due to his service connected 
disabilities.  He also indicated that he has not attempted to 
find gainful employment since becoming to disabled to work.

The veteran was scheduled for a VA examination in March 2007 
to determine whether his service connected disabilities 
rendered him unable to engage in substantially gainful 
employment.  The examiner did not review the claims file; 
therefore the Board finds the opinion of little probative 
value.  

The evidence shows multiple VA outpatient treatment records 
stating that the veteran is unable to work due to his 
anxiety.  For example, in September 2004, the VA mental 
health provider stated that the veteran does not have a 
personality disorder, and that due to the nature, severity, 
and chronicity of the veteran's anxiety disorder and another 
non-service connected mental health disorder, the veteran is 
unable to maintain gainful employment.  The veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
45.  

Briefly, a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
The higher the score, the higher the overall functioning of 
the individual is.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Richard, 9 Vet. App. at 
267 (citing DSM-IV at 32).

VA outpatient treatment records dated July 2005 indicate that 
the veteran's generalized anxiety disorder had continued to 
worsen.  The medical provider stated that the veteran is 
unable to work due to his severe, chronic anxiety, his 
inability to cope with stress, his social withdrawal and his 
increasing anxiety disorder symptomatology.  The GAF score 
remained 40.

VA outpatient treatment records dated January, April, June, 
and September 2007 continue to state that the veteran is 
unable to work due to the nature, severity, and chronicity of 
his anxiety disorder.  The GAF score assigned was 35.  A 
score of between 31 and 40 represents some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school) (emphasis in original).  DSM-IV at 32; 
38 C.F.R. § 4.125.

In this regard, in reviewing the medical records, the Board 
finds it impossible to distinguish between the service 
connected and non-service connected mental health disorder. 

The veteran also submitted a letter from his private 
psychologist, undated, that states that the veteran is unable 
to work because of his poor cognitive skills and medical 
problems.  

The Board has considered the evidence and realizes that the 
veteran likely has other non-service connected mental 
disabilities contributing to his unemployability.  However, 
the preponderance of the evidence supports a finding that the 
veteran's service connected anxiety disorder, rated at 70 
percent, prevents him from obtaining gainful employment.  The 
Board finds that his claim is fully supported by his 70 
percent rating for anxiety, his GAF scores, and the multiple 
opinions from VA medical providers opining that the veteran's 
service connected disability prevents him from obtaining 
employment.

Accordingly, the Board finds that TDIU should be granted.

The Duty to Notify and Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), as the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  In the event any noncompliance is 
found, given the favorable disposition of the appeal, the 
Board finds that any defect in notice or assistance is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

ORDER

Entitlement to TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


